Citation Nr: 0829697	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  07-26 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 24, 1976 to 
October 22, 1976.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).


FINDINGS OF FACT

1.  The veteran's currently diagnosed left ear hearing loss 
preexisted military service and was not aggravated by 
military service.

2.  There is no medical evidence of record that relates the 
veteran's currently diagnosed tinnitus to military service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in, or aggravated 
by, active military service, nor can it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1131, 1137, 1153, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, letters dated in November 2005 and January 2006 
satisfied the duty to notify provisions.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  A VA examination was provided to the veteran 
in connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  For certain 
chronic disorders, including sensorineural hearing loss, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.


Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-03; 69 Fed. Reg. 25178 
(2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  A preexisting disease or injury will be 
presumed to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

The veteran's service medical records show that a September 
1976 audiological examination was conducted on the veteran's 
entrance into military service and pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
X
10
LEFT
20
25
25
X
45

Accordingly, the medical evidence of record shows that the 
veteran had preexisting left ear hearing loss for VA purposes 
when he entered military service.  See 38 C.F.R. § 3.385.  
The medical evidence of record shows that left ear hearing 
loss for VA purposes has been consistently diagnosed since 
September 1976.

After separation from military service, a September 1994 
Texas Department of Criminal Justice medical history report 
stated that the veteran complained of occasional ringing in 
his ears and could hear better out of his right ear.  The 
veteran reported experiencing a head injury in 1992 and an 
ear infection in 1994.  He stated that he was not exposed to 
noise during military service.  The veteran reported that he 
was exposed to noise in his previous job as a truck driver 
which he had engaged in for 15 years and during which he was 
not provided with ear protection.  The veteran also 
complained of hearing loss since a head injury in a 1992 
accident.

In a September 1994 Texas Department of Criminal Justice 
audiometer test record, the veteran stated that his left ear 
hearing loss had a sudden onset which began in 1992.  He also 
reported frequent ringing in his ears.  The veteran stated 
that he had a history of head trauma and unconsciousness in a 
1992 trucking accident in which he hit another 18 wheeler, at 
which time his left ear was bleeding and he experienced 
hearing loss.  He reported that he engaged in hunting and 
target shooting, that he had a history of noisy jobs 
including heavy equipment operator and construction, and that 
he had a history of noisy hobbies, such as music and drag 
racing.

In a February 1995 private audiology report, the veteran 
stated that he had a long history of left ear problem which 
increased in severity following a motor vehicle accident 2 
years before.  The veteran denied a history of tinnitus.

An August 2006 VA audiological examination report stated that 
the veteran's claims file had been reviewed.  The examiner 
stated that the veteran had mild hearing loss at 4000 Hertz 
on his entry into military service.  The veteran denied 
experiencing any hearing loss at his discharge from military 
service.  He complained of ringing in his ears and stated 
that he was exposed to the noise of firearms during military 
service without the use of hearing protection.  The veteran 
reported noise exposure as a civilian without the use of 
hearing protection from construction work, truck driving, 
jack hammers, carpentry tools, lawn mowers, weed eaters, auto 
repair, and grass blowers.  He stated that his tinnitus 
started in Vietnam and began 10 years ago.  The veteran 
stated that his hearing loss began 30 years before and was 
gradual.  After audiological examination, the diagnoses were 
bilateral hearing loss.  The examiner stated that the veteran

reports tinnitus that started in the left 
ear in 1975.  In my opinion his tinnitus 
is likely due to his history and current 
middle ear pathology and not military 
noise exposure.

[The veteran] has a moderate to severe 
mixed loss in the left ear.  This type of 
hearing loss is not associated with noise 
exposure.  Moreover, [the veteran] 
entered into the service with hearing 
loss in the left ear.  In my opinion [the 
veteran's] hearing loss in the left ear 
is not due to military noise exposure.


The medical evidence of record shows that the veteran's left 
ear hearing preexisted military service and was not 
aggravated by military service.  The veteran's September 1976 
service entrance audiological examination showed left ear 
hearing loss for VA purposes.  Accordingly, the presumption 
of soundness has been rebutted as the medical evidence of 
record showed on entrance that the veteran's left ear hearing 
loss preexisted military service.  Furthermore, the medical 
evidence of record shows that the veteran's left ear hearing 
loss was not aggravated by military service.  The veteran's 
service medical records are negative for any complaints or 
diagnosis of hearing loss after the service entrance 
audiological examination report.  Furthermore, there is no 
medical evidence of record which states that the veteran's 
preexisting left ear hearing loss was aggravated by military 
service.  The only etiological opinion of record is in the 
August 2006 VA audiological examination report, which found 
that the veteran's left ear hearing loss was not related to 
military service.  In addition, the veteran himself has 
repeatedly stated that his hearing loss was aggravated by a 
1992 post-service truck accident and that he did not 
experience hearing loss during military service.

Similarly, while the veteran has a current diagnosis of 
tinnitus, there is no medical evidence of record that relates 
it to military service.  The veteran's service medical 
records are negative for any complaints or diagnosis of 
tinnitus.  While the veteran has a current diagnosis of 
tinnitus, there is no medical evidence of record that it was 
diagnosed prior to September 1994, approximately 18 years 
after separation from military service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  The only etiological opinion of record 
is in the August 2006 VA audiological examination report, 
which found that the veteran's tinnitus was not related to 
military service.  While the veteran claimed in the August 
2006 VA audiological examination report that his tinnitus 
began in Vietnam, the evidence of record shows that not only 
did the veteran not serve in Vietnam, but he did not even 
enter military service until over a year after the Vietnam 
Era ended.  See 38 C.F.R. § 3.2(f) (2007).

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed left ear hearing loss and 
tinnitus were incurred in or aggravated by military service.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that his currently 
diagnosed left ear hearing loss and tinnitus were incurred in 
or aggravated by military service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, there is no medical evidence of 
record which shows that the veteran's currently diagnosed 
left ear hearing loss and tinnitus were incurred in or 
aggravated by military service.  As such, service connection 
for left ear hearing loss and tinnitus is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record which shows that the veteran's currently 
diagnosed left ear hearing loss and tinnitus were incurred in 
or aggravated by military service, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals for VA 
purposes


 Department of Veterans Affairs


